DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “medium carrying computer program” should read --medium carrying a computer program--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7, 8, 10, and 11, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.).
Regarding claim 1, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: a first subsystem comprising a) a first imaging device (Figure 1, imaging device, 7) for generating a first image of a subject while an interventional device (Figure 1, applicator, 9) is introduced into the subject ([0031]-[0032]), b) position determination device for determining the position of the interventional device within the subject relative to the first image (tracking module 15b determines position of the applicator 9 within the ultrasound images based on determined positions of applicator and ultrasound device, [0034], [0039]-[0040]; [0048]-[0050]), and c) a storage (Figure 1, memory, 15) for storing the determined position of the interventional device (9) within the subject, after the interventional device (9) has been introduced into the subject ([0039]-[0040]; [0045]-[0046]; [0048]-[0050]), a second subsystem comprising a) a second imaging device (Figure 1, imaging device, 20) for generating a second image of the subject with the introduced interventional device (9) ([0042]; [0050]), wherein the first and second imaging devices (7, 20) are different imaging modalities ([0031]; [0042]), and b) a device for at least one planning a treatment to be performed by using the interventional device (9) and monitoring a treatment performed by using the interventional device (9) based 
Regarding claim 2, Van de Wardt et al. teaches a treatment plan providing unit for providing a treatment plan defining a planned position of the interventional device (9) ([0054]), a visualization generation unit (Figure 1, display device, 17) for generating a visualization showing the first image, the determined position of the interventional device (9) and the planned position while the interventional device (9) is introduced into the subject ([0041]; [0054]).
Regarding claim 3, Van de Wardt et al. teaches the treatment plan providing unit is adapted to provide a treatment plan defining the planned position of the interventional device (9) and a treatment parameter defining an application of energy to the subject by using the interventional device (9) for treating the subject, wherein the planning and/or monitoring device is adapted to update-6- the treatment parameter of the provided treatment plan based on the stored position of the interventional device and the second image ([0032]; [0052]-[0054]; [0075]-[0079]; [0092]).
Regarding claim 4, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional brachytherapy procedure, wherein the interventional device is a brachytherapy catheter (9) ([0032]), wherein the treatment plan providing unit is adapted to provide the treatment plan such that it defines a planned position of the brachytherapy catheter, a dwell position within the brachytherapy catheter and a dwell time for a radiation source ([0032]; [0054]; [0075]-[0079]; [0092]).
claim 5, Van de Wardt et al. teaches the first imaging device (7) is an ultrasound device ([0031]).
Regarding claim 6, Van de Wardt et al. teaches the second imaging device (20) is a computed tomography or magnetic resonance imaging device ([0042]; [0063]).
Regarding claim 7, Van de Wardt et al. teaches the planning and/or monitoring device is adapted to determine a target region within the subject in the second image and to plan the treatment, to be performed by using the interventional device (9), based on the stored positon of the interventional device (9) and the determined target region ([0054]; [0075]-[0079]; [0092]).
Regarding claim 8, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional brachytherapy procedure, wherein the interventional device is a brachytherapy catheter (9) ([0032]), wherein the planning and/or monitoring device is adapted to plan the treatment to be performed by using the interventional device by determining a dwell position and a dwell time based on the stored position of the interventional device and the determined target region ([0032]; [0054]; [0075]-[0079]; [0092]).
Regarding claim 10, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional selective internal radiation therapy, wherein the interventional device (9) is a catheter for providing radioactive particles ([0032]), wherein the planning and/or monitoring device is adapted to monitor a provision of the radioactive particles by the catheter based on the stored position of the catheter and the second image ([0032]; [0054]; [0075]-[0079]; [0092]).
claim 11, Van de Wardt et al. teaches the planning and/or monitoring device is adapted to plan the treatment, to be performed by using the interventional device (9), and/or to monitor a treatment performed by using the interventional device (9) also based on the first image (treatment plan based on first and second images, [0052]-[0054]; [0075]-[0079]; [0092]).
Regarding claim 12, Van de Wardt et al. teaches a method for assisting in performing an interventional procedure (abstract; [0080]), the method comprising: generating a first image of a subject, while an interventional device (9) is introduced into the subject, by a first imaging device (7) of a first subsystem of a system as defined in claim 1 ([0031]-[0032]; [0080]-[0086]; see discussion for claim 1), determining the position of the interventional device (9) within the subject relative to the first image by a position determination device of the first subsystem at a first location ([0086]-[0087]), storing the determined position of the interventional device (9) within the subject by a storage (15), after the interventional device (9) has been introduced into the subject ([0045]-[0047]; [0086]-[0087]), generating a second image of the subject by a second imaging device (20) of a second subsystem of the system at a second place, wherein the first and second-8- imaging devices are different imaging modalities and wherein the second place is different from the first place ([0042]-[0043]; [0088]-[0089]), and at least one of planning a treatment to be performed by using the interventional device (9) and monitoring a treatment performed by using the interventional device (9) based on the stored position of the interventional device (9) and the second image by at least one of a planning and monitoring device of the second subsystem ([0054]; [0075]-[0079]; [0089]-[0092]).
claim 13, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying computer program for assisting in performing an interventional procedure, the computer program comprising program code means for causing a computer processor (Figure 1, processor, 16) to perform the method of claim 12 (see discussion for claim 12; [0010]; [0045]-[0046]; [0080]).
Regarding claim 14, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: 
a first diagnostic imaging system (Figure 1, imaging device, 7) configured to generate a first diagnostic image of a subject while an interventional device (Figure 1, applicator, 9) is being introduced into the subject ([0031]-[0032]); 
a tracker configured to determine a position of the interventional device (9) within the subject relative to the first diagnostic image (tracking module 15b determines position of the applicator 9 within the ultrasound images based on determined positions of applicator and ultrasound device, [0034], [0039]-[0040]; [0048]-[0050]); 
a computer storage (Figure 1, memory, 15) configured to store the determined position of the interventional device (9) within the subject, after the interventional device (9) has been introduced into the subject ([0039]-[0040]; [0045]-[0046]; [0048]-[0050]); 
a second diagnostic imaging system (Figure 1, imaging device, 20) configured to generate a second diagnostic image of the subject with the interventional device (9) introduced in the subject, wherein the first and second diagnostic imaging systems (7, 20) are different imaging modalities ([0031]; [0042]); 
a computer processor (Figure 1, processor, 16) configured to plan the treatment to be performed using the interventional device (9) and to monitor the treatment 
Regarding claim 15, Van de Wardt et al. teaches a method for assisting in performing an interventional procedure (abstract; [0080]), the method comprising: generating first images of a subject while an interventional device (Figure 1, applicator, 9) is being introduced into the subject at a first location using a first imaging modality  (Figure 1, imaging device, 7) ([0031]-[0032]; [0080]-[0086]); determining positions of the interventional device (9) within the subject relative to the first diagnostic image ([0086]-[0087]); storing a one of the determined positions of the interventional device (9) after the interventional device (9) is introduced into the subject in computer memory (Figure 1, memory, 15) ([0045]-[0047]; [0086]-[0087]); generating a second diagnostic image of the subject at a second location using a second imaging modality (Figure 1, imaging device, 20), wherein the first and second imaging modalities (7, 20) are different and wherein the second location is different from the first location ([0042]-[0043]; [0088]-[0089]); and monitoring a treatment performed by using the interventional device (9) based on the stored one of the determined positions of the interventional device (9) and the second image ([0054]; [0075]-[0079]; [0092]).
Regarding claim 16, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying software to control one or more computer processors (Figure 1, processor, 16) to perform the method as defined in claim 15 ([0010]; [0045]-[0046]; [0080]; see discussion for claim 15).
claim 17, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: an interventional device (Figure 1, applicator, 9) ([0032]); and one or more computer processors (Figure 1, processor, 16) configured to perform the method defined in claim 15 ([0080]; see discussion for claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.) in view of U.S. Patent Application Publication No. 2002/0038117 (Tokita et al.).
Regarding claim 9, Van de Wardt et al. teaches all the limitations of claim 1. Van de Wardt et al. teaches the interventional device may include “a brachytherapy applicator, needle, or other implant devices” and may include “other types of applicators known in the art for treating other types of cancers” ([0032]). Van de Wardt et al. does not teach the interventional device includes a heat providing needle for delivering an interventional thermal therapy.
However, Tokita et al. teaches a system for assisting in performing an interventional procedure (abstract), comprising an interventional device including either a brachytherapy catheter or needles for RF therapy ([0020]). It would have been .
Response to Arguments
Applicant’s arguments, see pages 10-17, filed 24 September 2020, with respect to the rejections of claim(s) 1 and its dependents under 35 U.S.C. 102 and 103 citing Gutierrez et al. have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van de Wardt et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2004/0225174 (Fuller et al.) teaches a system and method for planning and providing brachytherapy treatment, comprising performing ultrasound imaging to determine the location of brachytherapy needles and seeds in the patient, then moving the patient to a separate location to perform CT imaging to determine a second “miniplan” for implanting additional radioactive seeds (abstract; [0011]; [0039]-[0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/           Primary Examiner, Art Unit 3791